         Case 1:19-cv-02439-AT Document 1 Filed 03/19/19 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FLORENTINO MELGAREJO, on behalf of himself,
 individually, and on behalf of all others similarly-situated,       COMPLAINT

                           Plaintiff,
                                                                     Docket No.: 19-cv-02439
             -against-

 NEW YORK FISH & VEGETABLE, INC., d/b/a "NY
 FISH AND VEGETABLES," and LEE'S FISH & FRUIT,                       Jury Trial Demanded
 INC., and DAVID LEE, individually,

                            Defendants.



       Plaintiff, FLORENTINO MELGAREJO ("Plaintiff'), on behalf of himself, individually,

and on behalf of all others similarly-situated, (collectively as "FLSA Plaintiffs," as that term is

defined below), by and through his attorneys, BORRELLI & ASSOCIATES, P.L.L.C., as and for

his Complaint against NEW YORK FISH & VEGETABLE, INC., d/b/a "NY FISH AND

VEGETABLES" ("NY Fish & Vegetables"), and LEE'S FISH & FRUIT, INC. ("Lee's Fish &

Fruit"), and DAVID LEE, individually, (all three, together where appropriate, as "Defendants"),

alleges upon knowledge as to himself and his own actions and upon information and belief as to

all other matters as follows:

                                        NATURE OF THE CASE

        1.       This is a civil action for damages and equitable relief based upon willful violations

that Defendants committed of Plaintiffs rights guaranteed to him by: (i) the overtime provisions

of the Fair Labor Standards Act ("FLSA"), 29 U.S.C.§ 207(a); (ii) the overtime provisions of the

New York Labor Law ("NYLL"), NYLL§ 160; N.Y. Comp. Codes R. & Regs. ("NYCRR") tit.

12,§ 142-2.2 and/or§ 146-1.4; (iii) the NYLL's requirement that employers furnish employees



                                                   1
         Case 1:19-cv-02439-AT Document 1 Filed 03/19/19 Page 2 of 13




with wage statements containing specific categories of accurate information on each payday,

NYLL § 195(3); (iv) the NYLL's requirement that employers furnish employees with a wage

notice at the time of hire containing specific categories of accurate information, NYLL § 195(1);

and (v) any other claim(s) that can be inferred from the facts set forth herein.

       2.      Plaintiff worked for Defendants - - two corporate entities that consecutively

operated a single deli and grocery store located in the Bronx, New York, as well as the entities'

owner who was Plaintiffs direct supervisor - - as a stocker from in or about May 2012 until on or

about January 4, 2019. As described below, throughout his employment, but as is relevant herein,

for the six-year period pre-dating this action's commencement ("the Relevant Period"),

Defendants willfully failed to pay Plaintiff the wages lawfully due to him under the FLSA and the

NYLL. Specifically, during the Relevant Period, Defendants required Plaintiff to work, and

Plaintiff did in fact work, in excess of forty hours for each week or virtually each week, yet

Defendants failed to compensate Plaintiff at any rate of pay, much less at the rate of one and one­

half times his regular rate of pay for all hours that he worked in excess of forty each week, and

instead paid him on a flat weekly basis for all hours worked that operated by law to cover only the

first forty hours that he worked in a week.

       3.      Furthermore, Defendants failed to provide Plaintiff with any wage statements on

each payday or with any wage notice at the time of Plaintiffs hire, let alone accurate ones, both as

the NYLL requires.

       4.      Defendants paid and treated all of their stockers in the same manner.

        5.     Accordingly, Plaintiff brings this lawsuit against Defendants pursuant to the

collective action provisions of the FLSA, 29 U.S.C. § 216(b), on behalf of himself, individually,




                                                  2
Case 1:19-cv-02439-AT Document 1 Filed 03/19/19 Page 3 of 13
Case 1:19-cv-02439-AT Document 1 Filed 03/19/19 Page 4 of 13
Case 1:19-cv-02439-AT Document 1 Filed 03/19/19 Page 5 of 13
Case 1:19-cv-02439-AT Document 1 Filed 03/19/19 Page 6 of 13
Case 1:19-cv-02439-AT Document 1 Filed 03/19/19 Page 7 of 13
Case 1:19-cv-02439-AT Document 1 Filed 03/19/19 Page 8 of 13
Case 1:19-cv-02439-AT Document 1 Filed 03/19/19 Page 9 of 13
Case 1:19-cv-02439-AT Document 1 Filed 03/19/19 Page 10 of 13
Case 1:19-cv-02439-AT Document 1 Filed 03/19/19 Page 11 of 13
Case 1:19-cv-02439-AT Document 1 Filed 03/19/19 Page 12 of 13
Case 1:19-cv-02439-AT Document 1 Filed 03/19/19 Page 13 of 13
